Citation Nr: 9912681	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant his wife and his mother


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 adverse rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Reno, Nevada. 

In July 1996, the RO provided the veteran with the 
evidentiary requirements for entitlement to service 
connection for left hand injury.  In August 1996, the veteran 
stated that his hand was injured during service and that he 
had no grip strength.  In a December 1996 rating action, the 
RO denied entitlement to service connection for left hand 
disability.  The veteran filed a timely notice of 
disagreement (NOD) for entitlement to service connection for 
left hand disability in February 1997.  Thereafter, a 
Statement of the Case (SOC) was issued.  In his February 1997 
substantive appeal, the veteran clarified that his claim was 
for entitlement to service connection for right hand 
disability.  The RO requested evidence of the veteran's right 
hand disability in a March 1997 development letter.  The 
veteran responded with a March 1997 statement that his right 
hand was injured when his M-16 exploded in his hand.  In 
February 1998, the RO granted service connection for right 
hand injury and assigned a noncompensable evaluation.  In 
June 1998, the veteran provided testimony as to the increased 
severity of his service-connected right hand injury.  It 
appears from a review of the record that the RO construed his 
testimony as an informal claim for an increased evaluation 
for his service-connected right hand injury.  In his October 
1998 decision, the Hearing Officer granted an increased 
evaluation to 10 percent disabling for the service-connected 
right hand disability.  In a January 1999 statement to the 
veteran, the RO requested clarification as to whether the 
veteran wished to continue his appeal regarding an increased 
evaluation for service-connected right hand disability.  The 
Board notes that after the veteran was granted an increased 
evaluation in October 1998, no notice of disagreement 
regarding this issue has been filed.  Therefore, this issue 
is not properly before the Board at this time.

Additionally, the Board notes that the veteran was pursuing a 
claim for entitlement to service connection for residuals of 
Agent Orange exposure at the time of his 1996 incarceration.  
Thereafter, the veteran failed to report for several 
scheduled VA examinations and in December 1997 notified the 
RO that he was incarcerated and thus unavailable.  The RO 
replied in December 1997 that the veteran's claim for Agent 
Orange related issues would be suspended at that time and 
that further action would be taken upon the veteran's release 
and filing of VA form 21-4148.  In April 1998, the veteran 
notified the RO that he was available for VA examination and 
in May 1998 he specifically stated that he wished to reopen 
his claim.  It appears from a review of the record that the 
claim for Agent Orange related issues has not been developed 
by the RO.  Therefore, the issue is referred to the RO for 
further development.


FINDING OF FACT

There is competent evidence that PTSD is of service origin. 


CONCLUSION OF LAW

PTSD was incurred in military service. 38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When the veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

Service connection may be established for disease or injury 
incurred or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304(f); see also West v. 
Brown, 7 Vet. App. 70, 75 (1994).

In Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), the United 
States Court of Veterans Appeals (Court) set forth the 
framework for establishing the presence of a recognizable 
stressor, which is an essential prerequisite to support a 
diagnosis of PTSD.  The Court's analysis consists of the 
following two major components: (1.) evidence demonstrating 
the existence of an alleged stressful event; and (2.) a 
determination as to whether the stressful event is of the 
quality required to support the diagnosis of PTSD.

With regard to the first component, the evidence necessary to 
establish the occurrence of the recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was actually engaged in combat with the enemy.  If 
the evidence shows that the veteran engaged in combat with 
the enemy and the claimed stressor is related to combat, no 
further development for evidence of a stressor is necessary.  
If the claimed stressor is not combat-related, a history of a 
stressor as related by the veteran is, in itself, 
insufficient.  Service records must support the assertion 
that the veteran was subjected to a stressor of sufficient 
gravity to evoke the symptoms in almost anyone.  The 
existence of a recognizable stressor or accumulation of 
stressors must be supported.  It is important that the 
stressor be described as to its nature, severity and date of 
outcome.  Hayes v. Brown, 5 Vet. App. 60, 67 (1993).

Once the occurrence of a stressful episode is established, it 
then must be determined whether the claimed stressful event 
was of sufficient gravity to support a diagnosis of PTSD.  
The facts must establish that the veteran was exposed to an 
event that is outside the range of usual human experience and 
that would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, rather than the mere presence in a combat 
zone, which may constitute a valid stressor for purposes of 
supporting a diagnosis of PTSD.  Zarycki, 6 Vet. App. at 98- 
99.

Further elaboration is noted in the case of Cohen v. Brown, 
where the United States Court of Veterans Appeals (Court) 
held that the three requisite elements for eligibility for 
service connection for PTSD are as follows: (1) a current, 
clear medical diagnosis of post- traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
38 C.F.R. § 3.304(f).  With regard to the first element, the 
Court stated that a "clear diagnosis" should be an 
"unequivocal" one. Id. at 139.

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reflect that at the 
time of his September 1969 entrance examination, he was 
psychiatrically evaluated as normal.  No complaints or 
findings relating to a psychiatric disorder were noted during 
service.  During the veteran's August 1972 separation 
examination, the veteran was clinically evaluated as normal.  
The service medical records reflect treatment for an injury 
in July 1971 when the veteran's M-16 blew up.  Service 
connection is in effect for residuals of a right hand injury.

Of record is the veteran's VA DD Form 214, which reflects 
that the veteran served in Vietnam.  The veteran was awarded 
the Vietnam Service Medal w/3BSS, Army Commendation Medal, 
Republic of Vietnam Campaign Medal w/ device, and Rifle 
Expert Medal.  The service personnel records reflect that he 
was involved in Counteroffensive Phase VII and the 15th 
campaign (unnamed).  

The veteran filed his original claim for PTSD in April 1996.  
In May 1996 and July 1996, he submitted statements of his 
stressors that described an occasion when he was repairing 
telephone and cable lines with another soldier and they took 
a "direct hit" in the hole they were in.  The veteran had 
exited the hole for a break immediately before the hit and 
was not injured; his partner was killed.  He stated that he 
had blocked out much of his memory of Vietnam and could not 
remember the soldier's name.  He reported that he was with 
the 101 ABD, 588 Sig. Co. and held the rank of SP4.  He 
stated that soon after the incident he was transferred to 
MACV at Quantri City where he served as a 05C20 crypto and 
was exposed to constant attacks.

Of record is an August 1996 statement from the veteran's wife 
wherein she reported that the veteran returned from Vietnam a 
changed man.  She described his poor adjustment to civilian 
life and anxious, irritable, and depressed moods.  She stated 
that the veteran often attacked her while he slept.  She 
reported that he suffered from flashbacks and nightmares and 
was easily agitated to violence.  

VA outpatient treatment records from February 1992 to October 
1995 reflect treatment for nightmares, paranoia, antisocial 
personality, alcohol dependence, and amphetamine dependence.

In a December 1996 rating action, the RO denied entitlement 
to service connection for PTSD.  The veteran filed a timely 
notice of disagreement (NOD) in February 1997 perfected his 
appeal in February 1997.

Copies of the veteran's medical records from the Nevada 
Department of Prisons reflect treatment for various 
disabilities.

During a June 1998 RO hearing, the veteran testified that he 
experienced symptoms of PTSD immediately upon discharge from 
service.  His mother and wife described irregular sleeping 
patterns and paranoia.  His mother described occasions where 
the veteran would believe that the house was surrounded and 
when he would crawl on his stomach through the house.  He 
described events in Vietnam when his fellow soldiers were 
killed next to him and when he was on guard duty and snipers 
attacked the compound at night.  The veteran stated that he 
suffered from nightmares, flashbacks, and sleep disturbances.  
He stated that he could not watch war-related movies or 
reports.  He stated that he was socially isolated and had few 
friends.  The veteran's wife stated that he had attacked her 
during the night when he was having nightmares.

In September 1998, the veteran underwent VA mental disorders 
examination.  The examiner noted that the claims file was 
available for review.  The veteran recounted his military 
history and stressful events during service.  After 
examination, the examiner's diagnoses included PTSD, chronic 
and polysubstance abuse, in sustained full remission.

Thereafter, additional VA outpatient treatment records form 
February 1993 to June 1998 were submitted in support of the 
veteran's claim.  The records reflect that the veteran 
participated in VA outpatient group counseling.  The veteran 
was also treated for dysthymia and insomnia.  The records 
reflect that the veteran was prescribed Paxil.

The Board has reviewed the evidence of record and finds that 
it first reflects a recent diagnosis of PTSD.  To the extent 
that this medical evidence indicates a current finding of 
PTSD, the Board finds that the initial requirement for a 
grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  The VA 
must first determine if the evidence supports the existence 
of an alleged stressful event.  This is a factual 
determination, and hence is within the purview of the 
adjudicative process.  Only if this is so, a second 
determination must be made as to whether the stressor is of 
sufficient gravity to support a finding of PTSD.  This latter 
determination is medical in nature, and hence outside of the 
expertise of the RO and the Board.  West v. Brown, supra.

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. at 98.  If the veteran meets 
this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. § 
1154(b); See also Cohen v. Brown, supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations. However, the Board notes that the 
veteran is in receipt of VA disability benefits for scars of 
the right hand.  The veteran reported that during service in 
Vietnam, his M-16 blew up in his hand causing injury.  In a 
February 1998 rating action, the RO noted that the service 
medical records reflected an injury when the veteran's ". . 
. M-16 blew up" and his discharge examination in August 1972 
reflected scars on the 4th and 5th knuckles of the right hand. 

If the veteran is not found to have engaged in combat, he 
must provide verified stressors.  This is a factual 
determination, and within the expertise of the Board.  It is 
only after the veteran has met this initial test that it must 
be determined if these stressors could support a diagnosis of 
PTSD.

While a finding to the effect that the veteran was actually 
engaged in physical combat with the enemy cannot be reached, 
simply because it is impossible to expect that military 
records describe in exact detail each soldier's performance 
on specific combat incidents, a more general finding to the 
effect that the record shows that the veteran was indeed 
exposed to stressful incidents, such as the M-16 explosion 
and which may have included combat situations, during his 
service in the Republic of Vietnam can be reached.

A review of the veteran's statements regarding stressors both 
directly to the RO and by way of histories noted during 
medical examination, indicates that the veteran has made 
reference to a number of stressful incidents, which include 
an injury to his hand and witnessing the death and wounding 
of fellow soldiers at Quantri City.  Therefore, although the 
Board notes that there has been some inconsistency in the 
veteran's report of certain stressors, in view of the fact 
that independent service records have verified the veteran's 
report of a right hand injury and of being subjected to enemy 
attack, the Board must find that the record contains evidence 
which supports the existence of a stressful event.

The Board also notes that under the criteria set forth in DSM 
IV, PTSD may be based on the experiencing of actual or 
threatened death or serious harm.  In his September 1998 PTSD 
Evaluation, the first stressor noted by the examiner was the 
history of an M-16 blowing up in his hand in addition to 
other stressful events and the examiner concluded that the 
veteran suffered from chronic PTSD.  

Since there are service records, which corroborate that he 
was exposed to such harm and these stressors have been found 
to support a diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



